NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            MICHAEL J. MACDONALD,
               Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2018-1099
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4175, Judge Margaret C.
Bartley.
               ______________________

              Decided: February 12, 2018
               ______________________

   MICHAEL J. MACDONALD, Rockford, IL, pro se.

    ANAND RAVI SAMBHWANI, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., MARTIN F. HOCKEY, JR.; Y. KEN LEE, BRIAN D.
GRIFFIN, MEGHAN ALPHONSO, Office of General Counsel,
2                                    MACDONALD   v. SHULKIN



United States Department of Veterans Affairs, Washing-
ton, DC.
                ______________________

    Before TARANTO, BRYSON, and STOLL, Circuit Judges.
PER CURIAM.
     Michael Macdonald sought compensation under 38
U.S.C. § 1151 for disabilities that he alleged resulted from
cervical spine surgery he had in February 2003 at a
medical center operated by the Department of Veterans
Affairs (DVA). The Board of Veterans’ Appeals deter-
mined that the disabilities were neither the result of
carelessness, negligence, lack of proper skill, error in
judgment, or other fault on DVA’s part nor the result of
an event that had not been reasonably foreseeable. The
Board also determined that the surgery was performed
with Mr. Macdonald’s informed consent. On those bases,
the Board concluded that Mr. Macdonald had not shown
entitlement to compensation under 38 U.S.C. § 1151. The
United States Court of Appeals for Veterans Claims
affirmed. Mr. Macdonald appeals, but we must dismiss
his appeal as falling outside our limited jurisdiction.
                             I
    Mr. Macdonald served in the United States Army
from April 1968 to April 1970. On February 4, 2003, he
underwent an anterior cervical discectomy to correct
cervical radicular myelopathy secondary to severe spinal
cord compression that was caused by a herniated disc.
Before the surgery, Mr. Macdonald had severe right arm
pain that extended into his shoulder, sensory dysfunction
in his right hand, and numbness and weakness in both
hands. The surgical summary did not identify any com-
plications. After the surgery, Mr. Macdonald reported
paralysis in his upper and lower extremities on his right
side and he was transferred to the intensive care unit.
His condition improved and he was discharged from the
MACDONALD   v. SHULKIN                                   3



DVA medical center a few days later.     At a follow-up
evaluation on February 12, 2003, Mr. Macdonald com-
plained of right-side arm and leg weakness and neck and
shoulder pain, and it was noted that he had mild to
moderate paralysis in his upper and lower extremities
“‘secondary to trauma sustained during surgery.’” Re-
spondent’s Appendix (Resp. Appx) 2.
    Mr. Macdonald filed a claim under 38 U.S.C. § 1151,
seeking compensation for cervical spine myelopathy with
right-side weakness, electrical shock sensations, involun-
tary jerking movements, and neck pain. In May 2003, he
underwent a DVA examination. The examiner deter-
mined that it was less likely than not that Mr. Macdon-
ald’s current disabilities resulted from the surgery
because they were consistent with pre-surgery findings.
The DVA regional office denied Mr. Macdonald’s claim in
July 2003, and Mr. Macdonald did not appeal that deci-
sion. When he sought to reopen his claim in April 2005,
the DVA regional office denied the request, finding no
new and material evidence. Mr. Macdonald did not
appeal that decision.
    In April 2009, Mr. Macdonald again sought to reopen
his claim for compensation under Section 1151, this time
relying on a July 2008 DVA evaluation. In June 2009, a
DVA examiner stated that Mr. Macdonald’s disability was
not the result of DVA fault or of an event associated with
the surgery that was not reasonably foreseeable. In
September 2009, the DVA regional office again denied Mr.
Macdonald benefits under Section 1151.
    Mr. Macdonald appealed the regional office’s decision
to the Board. In November 2010, he submitted a neurolo-
gy evaluation from a private physician identifying cervical
myelopathy. In January 2015, the Board remanded the
claim to obtain both outstanding medical records and a
new medical opinion about whether Mr. Macdonald had
cervical myelopathy from the February 2003 surgery (1)
4                                    MACDONALD   v. SHULKIN



due to negligence, lack of proper skill, carelessness, error
in judgment, or similar fault by DVA or (2) due to an
event that was not reasonably foreseeable. The remand
order identified various facts that the examiner should
consider.
    On remand, a DVA examiner issued an opinion in
March 2015. The examiner concluded that, while Mr.
Macdonald had cervical myelopathy because of the Feb-
ruary 2003 surgery, it was less likely than not that the
disability was caused by fault on the part of DVA, and
that the post-operative problems were both discussed with
Mr. Macdonald before the surgery and reasonably fore-
seeable. In April 2015, a private physician opined that
Mr. Macdonald had myelopathic changes in his cervical
spinal cord, which were worse after his February 2003
surgery. In October 2015, the Board, considering the
evidence, determined that Mr. Macdonald was not enti-
tled to compensation under Section 1151. It found that
Mr. Macdonald’s disabilities were neither due to negli-
gence, carelessness, error in judgment, lack of proper
skill, or similar fault by DVA nor proximately caused by
an event that was not reasonably foreseeable at the time
of the surgery. The Board also found that Mr. Macdonald
had given informed consent to the surgery.
     Mr. Macdonald appealed the Board’s decision to the
Veterans Court. He challenged the Board’s determination
that the DVA examiner’s March 2015 opinion was ade-
quate and in compliance with the remand order. Mac-
donald v. Shulkin, No. 15-4175, 2017 WL 3722615, at *4–
5 (Vet. App. Aug. 30, 2017). Mr. Macdonald did not
challenge the Board’s finding regarding informed consent.
Id. at *5 n.3. The Veterans Court affirmed the Board’s
decision. Id. at *5. In particular, the Veterans Court
ruled that the Board did not clearly err in finding the
examiner’s March 2015 opinion adequate and that the
Board gave adequate reasons for its determination. Id.
In addition, the Veterans Court concluded that the Board
MACDONALD   v. SHULKIN                                     5



did not err in finding that the examiner’s March 2015
opinion substantially complied with the Board’s remand
instructions. Id. Mr. Macdonald filed a motion for recon-
sideration, which the Veterans Court denied on October 2,
2017. Resp. Appx 9–10. Mr. Macdonald appeals.
                             II
    This court’s jurisdiction to review decisions of the
Veterans Court, defined by 38 U.S.C. § 7292, is lim-
ited. We have jurisdiction to decide an appeal insofar as
it presents a challenge to a Veterans Court’s decision
regarding a rule of law, including a decision about the
interpretation or validity of any statute or regulation. Id.
§ 7292(a), (d)(1). We do not have jurisdiction to review a
challenge to a factual determination or a challenge to the
application of a law or regulation to the facts of a particu-
lar case, except to the extent that an appeal presents a
constitutional issue. Id. § 7292(d)(2).
   Mr. Macdonald raises three issues on appeal. All of
them are outside our limited jurisdiction.
                             A
     Mr. Macdonald first argues that the Veterans Court
erred in how much weight it gave to various medical
records and opinions. Because no constitutional issue is
before us, we may not review factual determinations or
applications of law to fact in this case. Mr. Macdonald’s
first challenge, however, is entirely a challenge to the
Veterans Court’s determination regarding the weight that
certain evidence should be given. “The evaluation and
weighing of evidence and the drawing of appropriate
inferences from it are factual determinations committed
to the discretion of the fact-finder. We lack jurisdiction to
review these determinations.” Bastien v. Shinseki, 599
F.3d 1301, 1306 (Fed. Cir. 2010). Mr. Macdonald’s first
challenge is therefore outside our jurisdiction.
6                                     MACDONALD   v. SHULKIN



                             B
     Mr. Macdonald next argues that DVA violated 38
C.F.R. § 3.159(c)(4) by requesting the opinion of a DVA
examiner even though Mr. Macdonald had submitted
private medical records and opinions. The cited regula-
tion provides that a medical examination or opinion will
be obtained if DVA determines that one is necessary to
decide the claim. 38 C.F.R. § 3.159(c)(4)(i). It adds that
“[a] medical examination or medical opinion is necessary
if the information and evidence of record does not contain
sufficient competent medical evidence to decide the claim,
but: (A) Contains competent lay or medical evidence of a
current diagnosed disability or persistent or recurrent
symptoms of disability . . . .” Id. The regulation thus
recognizes that a new medical examination or opinion
may be necessary even when medical evidence is already
present. See Haynes v. Shinseki, 524 F. App’x 690, 693-94
(Fed. Cir. 2013) (holding that the Board did not err in
seeking a second medical opinion when there were con-
cerns about the private physician’s credibility).
    The Veterans Court and the Board determined that
Mr. Macdonald’s private medical records did not address
whether the worsening of his condition was the result of
fault on the part of DVA. Macdonald, 2017 WL 3722615,
at *5; see also Resp. Appx 27. The determination that
necessary information was missing is an application of
law to fact, which we lack jurisdiction to review. See, e.g.,
Teel v. Shinseki, 524 F. App’x 685, 687 (Fed. Cir. 2013);
Buchert v. Shinseki, 423 F. App’x 988, 990 (Fed. Cir.
2011). Mr. Macdonald challenges only the application of
the cited regulation, not its interpretation or validity. We
therefore lack jurisdiction over Mr. Macdonald’s second
challenge.
                             C
    Finally, Mr. Macdonald asserts that he did not give
informed consent to the surgery. The Board, in its Octo-
MACDONALD   v. SHULKIN                                     7



ber 9, 2015 decision, found informed consent. See Resp.
Appx 30–31. Mr. Macdonald did not appeal that finding
to the Veterans Court.         See Macdonald, 2017 WL
3722615, at *5 n.3. Consequently, he has waived the
ability to raise the issue here. See Cedar Lumber, Inc. v.
United States, 857 F.2d 765, 767 (Fed. Cir. 1988) (apply-
ing the “general rule that arguments not presented to the
. . . initial adjudicatory forum[] are waived on appeal”);
see, e.g., Atkins v. Peake, 280 F. App’x 986, 987 (Fed. Cir.
2008) (concluding that a challenge was waived when the
claimant, represented by counsel, did not present it to the
Veterans Court). In any event, Mr. Macdonald’s chal-
lenge regarding informed consent involves only a chal-
lenge to a factual determination, which we lack
jurisdiction to review. See, e.g., Teel, 524 F. App’x at 687;
Buchert, 423 F. App’x at 990.
                             III
     Because Mr. Macdonald presents only challenges that
fall outside our jurisdiction, we dismiss for lack of juris-
diction.
    No costs.
                         DISMISSED